UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6452


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISAAC LEE WOODS; REGINA BAILEY WOODS,

                Defendants – Appellants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Louise W. Flanagan,
Chief District Judge.    (5:05-cr-00131-FL-1; 5:05-cr-00131-FL-2;
5:09-cv-00396-FL; 5:09-cv-00397-FL)


Submitted:   July 29, 2010              Decided:   September 14, 2010


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Isaac Lee Woods, Regina Bailey Woods, Appellants Pro Se.      Edward
D. Gray, Jennifer P. May-Parker, Assistant United             States
Attorneys, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Isaac Lee Woods and Regina Bailey Woods seek to appeal

the district court’s order accepting the recommendation of the

magistrate judge and denying relief on their 28 U.S.C.A. § 2255

(West Supp. 2010) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).               A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).                 When the

district     court    denies    relief       on    the     merits,       an   appellant

satisfies this standard by demonstrating that reasonable jurists

would    find    that    the    district          court’s      assessment      of   the

constitutional claims is debatable or wrong.                        Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).          When the district court denies relief on

procedural grounds, an appellant must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states   a   debatable      claim   of   the      denial       of    a   constitutional

right.       Slack,   529   U.S.    at   484-85.          We    have      independently

reviewed the record and conclude that the Woods have not made

the requisite showing.          Accordingly, we deny a certificate of

appealability and dismiss the appeal.                    We also deny the Woods’

motions seeking a copy of a transcript at Government expense,

random case assignment to a different panel, recusal of panel

                                         2
and to expedite the decision.        We deny Isaac Woods’ motion for

release pending appeal.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3